           Case 1:20-cv-00534-AWI-SAB Document 26 Filed 09/03/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   FINDINGS AND RECOMMENDATIONS
13            v.                                          RECOMMENDING DISMISSAL OF CERTAIN
                                                      )   CLAIMS AND DEFENDANTS
14                                                    )
     KING CLARK, et al.,
                                                      )   (ECF Nos. 24, 25)
15                                                    )
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20            On August 34, 2020, the undersigned screened Plaintiff’s second amended complaint and
21   found that Plaintiff stated a cognizable claim for deliberate indifference against Defendants Cordona,
22   Algatar, Vera, Fugate and Romos. (ECF No. 24.) However, Plaintiff was advised that he failed to
23   state any other cognizable claims. (Id.) Therefore, Plaintiff was advised that he could file an amended
24   complaint or a notice of intent to proceed on the claims found to be cognizable. (Id.)
25            On September 2, 2020, Plaintiff filed a notice of intent to proceed only on the retaliation and
26   deliberate indifference claims against Defendants Cordona, Algatar, Vera, Fugate and Romos and
27   dismiss all other claims and Defendants. (ECF No. 25.)
28   ///
                                                          1
        Case 1:20-cv-00534-AWI-SAB Document 26 Filed 09/03/20 Page 2 of 2



1             Based on Plaintiff’s September 2, 2020 notice, the Court will recommend that this action

2    proceed against Defendants Cordona, Algatar, Vera, Fugate and Romos for deliberate indifference to

3    Plaintiff’s safety. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic

4    Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

5             Accordingly, it is HEREBY RECOMMENDED that:

6             1.       This action proceed against Defendants Cordona, Algatar, Vera, Fugate and Romos for

7                      deliberate indifference to Plaintiff’s safety; and

8             2.       All other claims and Defendants be dismissed for failure to state a cognizable claim

9                      for relief.

10            These Findings and Recommendations will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

12   after being served with these Findings and Recommendations, Plaintiff may file written objections

13   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

14   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

15   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

16   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
18   IT IS SO ORDERED.

19   Dated:        September 3, 2020
20                                                        UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                           2
